The main point in this appeal was by no means misconceived by the Court, as alleged by the attorney for the petitioners, nor was the appeal decided upon a "side issue." No grounds argued in good faith in this Court are considered side issues.
The affidavits of service were prepared by the attorney for the petitioners and were admittedly not within the knowledge of the deponents, hence, they were practically disregarded by the Court. the attorney for petitioners then furnished the Court with a statement of service showing that Jennison was served as president of Broad River Power Company and as a director of General Gas  Electric Corporation, but that Coit and Costello were served only as officers of Broad River Power Company.
The petition for a rehearing claims, inter alia, that the Court should have considered the service upon Coit and Costello as good upon the other corporations, for the reason that these men were employed by Broad River Power Company which was a subsidiary of one or more of the other corporations. The agreed statement of service does not so show. Jennison, being the only one served who was a director of General Gas  Electric Corporation or in any manner connected therewith, the Court rightly considered the question of service as to him alone insofar as General Gas  Electric Corporation was concerned.
Petition refused.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.